Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-4, 6-11, 13-18, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-9, and 12-15, of US Patent No 11,189,089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,189,089
Claim(s)1 
1
2
3
-
5
6
7 or 1
7


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,189,089
Claim(s) 8
9
-
5
12
13 or 1
13
14 
 15


Instant Invention
Claim(s) 19
20







11,189,089
Claim(s) -
5





 
 


	Claim 1 of the instant invention is anticipated by the US Patent 11,189,089 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claims 5, 12, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 10, and 16, of US Patent No 11,189,089 in view of Shelby et al. (Pub No. US 2018/0349413 A1). 

As per claim 5 in the instant application, claim 4 in US Patent No 11,189,089 teaches the claimed “wherein the extruded building graphical element is rendered in the electronic map three-dimensionally responsive to the electronic map reaching or surpassing a threshold zoom level”.  Claim 4 in US Patent No 11,189,089 does not teach the remaining claim features.  However, Shelby teaches the claimed: “and is rendered in the electronic map two-dimensionally at a zoom level that does not reach or surpass the threshold zoom level” (This is shown in the comparison between figures 2 and 3 in Shelby.  In particular, Shelby shows that the building graphical element (“Westfield San Francisco Centre”) is rendered two-dimensionally in figure 2 of Shelby when the zoom level does not reach the threshold zoom level.  Later, in figure 3 of Shelby, the building graphical element (“Westfield San Francisco Centre”) is rendered three-dimensionally once the zoom level has reached the threshold zoom level) .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the extruded building graphical element two-dimensionally when the zoom level does not yet reach the zoom level threshold as taught by Shelby with the claims of US Patent No 11,189,089.  This feature may help provide the additional three-dimensional detail only in situations where the user appears to want to focus in close on a particular area or building.  Thus, it helps reduce visual clutter on wide area views of the map display when the user is looking at a large and vast geographic area.  The visual clutter is reduced by only rendering in three dimensions for situations where the user is zoomed by a mathematically defined amount such that the user is more likely to only want three-dimensional rendering for close up views of buildings (due to the field of view of the displayed map being defined spatially close to a particular building).

As per claims 12 and 19 in the instant application, these claims are also rejected under double patenting for similar reasons as explained above with respect to claim 5 in the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 13, 15-16 and 20 and rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (NPL Doc, “An architectural approach to efficient 3D urban modeling”) in view of NPL Video Titled “OS MasterMap and Building Heights - ArcGIS: Digimap webinar”, available for viewing at: https://www.youtube.com/watch?v=1cju-i4XcEw (herein referred to as “ArcGIS_Video”) in further view of Bemel-Benrud et al. (Pub No. US 2018/0052596 A1).

As per claim 1, Bellotti teaches the claimed:
1. A computer-implemented method, comprising:
obtaining electronic map data representing a specific building (Bellotti in section 4.1, 1st paragraph “The ASA algorithm uses a 2D vectorial file as the geographic reference specifying the actual placement of the buildings in the real world that will be modeled.”  Figure 1 shows an example of electronic map data where a 2D map of a city is made up of electronic data); 
generating an extruded building graphical element illustrating the specific building in three dimensions (Bellotti in section 4.1, 1st paragraph “The ASA algorithm uses a 2D vectorial file as the geographic reference specifying the actual placement of the buildings in the real world that will be modeled. The 3D model of the area is then generated by extruding the 2D file’s polylines that represent the perimeter of each building.”  In this instance, the “specific building” is the building that is currently being extruded), wherein the plurality of style layers comprises an extrusion style layer  (Bellotti in section 4.2, 2nd paragraph “the modeler decides the Style Areas (SAs)”, Bellotti in section 4.1 states that the buildings that are extruded may be defined with a certain style, e.g. please see Bellotti in section 4.1, 1st paragraph “The 3D model of the area is then generated by extruding the 2D file’s polylines that represent the perimeter of each building”.  Also please see Bellotti in section 2, 1st paragraph “in a given urban area, buildings usually show similar features (a ‘‘style’’). Sample styles may include: Reinassance palaces, ‘60s buildings’, commercial buildings, medieval houses, glass skyscrapers. This allows constructing 3D models as statistical variations of one or more templates (one template for each style)”.
In this instance, the claimed “extrusion style layer” corresponds to the style of building created by the extrusion.  The reference gives examples of different extrusion style layers that may be used for rendering the 3D model.  Thus, different extrusion style layers include Reinassance palaces, ‘60s buildings’, commercial buildings, medieval houses, glass skyscrapers), comprising a reference to the extruded building graphical element that specifies the extruded building graphical element for rendering in three dimensions (Please see Bellotti in figure 2 and on page 1004, upper portion of the 2nd col shows that façade elements added to these extruded buildings to define that buildings architectural style comprising a reference to the extruded building graphical element including the height and number of floors.  Bellotti in figure 4 also shows that the façade and building architectural style references the extruded building graphical element, e.g. the vertical portion for placing various features for rendering in three dimensions); and 

rendering the electronic map such that the extruded building graphical element is rendered within the electronic map in three dimensions as indicated by the extrusion style layer (Bellotti in section 6, 1st paragraph “This test case needs 3D models to be used inside a video game with real-time rendering, which requires light-weight 3D models. Fig. 9 show the results using the ASA algorithm to realize the texturing for the Genoa historical city center, which is one of the largest medieval urban centers in Europe … Buildings are thin and tall, separated by narrow pedestrian streets, namely “Carruggi” and with some different architectural styles (medieval, renaissance,and modern).” 
As mentioned above, Bellotti in section 4.2 teaches of extruding to create the 3D building models and then applying a style layer to define an architectural style for that 3D building.  This architectural style corresponds to the claimed “extrusion style layer”.  Bellotti in figure 4 shows an example of an extruded building graphical element as extruded according to the extrusion style layer.  In particular, the vertical structure of the building is extruded from its footprint and  elements from Palazzo Rosso are added to the extrusion in order to define the “extrusion style layer” or architectural style layer for the extruded building). 

Bellotti alone does not explicitly teach the remaining claim limitation.
However, Bellotti in combination with ArcGIS_Video teaches the claimed:
such that graphical elements representing buildings other than the specific building are rendered in two dimensions in the electronic map (ArcGIS_Video around 17:20 to 17:50 and  states that the specific buildings are shown in green and start as 2D but that these specific buildings are later extruded to create 3D models.  In ArcGIS_Video, other buildings (in gray) are not extruded and are rendered in two dimensions.  In particular, ArcGIS_Video from 17:20 to 17:40 the narrator states “So we can’t do it at the moment because they are in 2D … To be able to extrude these buildings … we have to drag them up to our 3D option here”.  The ArcGIS video at 17:45 to 17:55 “We got a dropdown enabled in the extrusion section here … so that we can extrude our buildings”.  Please see the following portions from screenshots from the ArcGIS_Video:

    PNG
    media_image1.png
    296
    840
    media_image1.png
    Greyscale

The screenshot portions from 17:21 to 18:24 show how a specific set of buildings may be extruded in the ArcGIS_Video.  

    PNG
    media_image2.png
    475
    743
    media_image2.png
    Greyscale

This screenshot above is a larger portion of the video frame at 18:24 from ArcGIS_Video.  This screenshot more closely shows how only specific buildings are extruded in 3D and shows how the other surrounding buildings (buildings other than the specific building) are displayed in 2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render buildings other than the specific building in two dimensions as taught by ArcGIS_Video with the system of Bellotti.  This allows the visualization to focus on just a desired the portion of the city area for showing 3D modeling and to show simplified 2D representations for the rest of the surrounding buildings (ArcGIS_Video in 13:50 to 14:15).  In addition, this allows the visualization system to focus more attention on a subset of a portion of the city buildings with 3D structure and to provide less attention to the surrounding buildings by giving them a flatter and less noticeable shape.  Thus, this allows the viewer to more clearly and more easily focus on these particular 3D buildings of interest.

Bemel-Benrud in combination with Bellotti and ArcGIS_Video teaches the claimed:
maintaining a style sheet for an electronic map representing two-dimensional electronic map data, wherein the style sheet comprises a plurality of style layers, each style layer comprising a plurality of style layer properties defining visual representations within the electronic map of map features (Please see Bemel-Benrud in figure 2 and in [0063] such as where they refer to: “… Initially, the server computer 105 executing the mapping application 110 determines 610, from a style sheet for a digital map, a plurality of style layer properties for a style layer corresponding to the digital map to be rendered as a visual map at a plurality of zoom levels”.  Also, please see Bemel-Benrud in [0073] “In an embodiment, style layers of a map style may include zoom-dependent styling that changes property values assigned to style layer properties based on the particular zoom level at which a digital map is displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the style layers as taught by Bemel-Benrud with the system of Bellotti as modified by ArcGIS_Video in order to produce more flexible and customized presentations of the map display for a variety of different applications (Bemel-Benrud in [0002]).


As per claim 2, Bellotti teaches the claimed:
2. The method of claim 1, further comprising: receiving geographic location information (Bellotti on page 1006, bottom of the 2nd col where they refer to “the extrusion from the 2d geographic map.” In this instance, the 2D geographic map with geographic location information would have to have been received at some point);
wherein obtaining electronic map data representing the specific building comprises obtaining electronic map data associated with a location indicated by the received geographic location information (Bellotti in section 4.1, 1st paragraph “The ASA algorithm uses a 2D vectorial file as the geographic reference specifying the actual placement of the buildings in the real world that will be modeled.”  Figure 1 shows an example of electronic map data where a 2D map of a city is made up of electronic data).


As per claim 6, Bellotti teaches the claimed:
6. The method of claim 1, wherein rendering the electronic map comprises rendering the extruded building graphical element according to a first style in three dimensions (Bellotti teaches this feature in figure 1 where the overhead view of the city map is divided into different regions.  In each of these different regions, the buildings are rendered according to a given architectural style (e.g. by using a first style for a first region).  Also please see Bellotti in section 4.2, 1st paragraph “In the first step of the modeling of a whole city, the modeler decides the Style Areas (SAs).  Typically, a SA corresponds to a city quarter, but this is just an indication, since the decision may depend on the actual city and the expected level of accuracy.  Fig. 1. Shows different SAs in different colors”.  Also please see Bellotti in section 6, 1st paragraph “Fig. 9 show the results using the ASA algorithm to realize the texturing for the Genoa historical city center, which is one of the largest medieval urban centers in Europe … Buildings are thin and tall, separated by narrow pedestrian streets, namely “Carruggi” and with some different architectural styles (medieval, renaissance,and modern).”  Thus, the claimed first style in three dimensions may correspond to a given section (such as the orange section) of the city in figure 1 of Bellotti as designated as, for example, “medieval” style).

Bellotti alone does not explicitly teach the remaining claim limitations.
However, Bellotti in combination with ArcGIS_Video teaches the claimed:
rendering a first subset of buildings other than the specific building in two dimensions (ArcGIS teaches this feature in the screenshot from 18:24 where some of the surrounding buildings are rendered as flat 2D representations, e.g. the non-green buildings in the video), and rendering a second subset of buildings other than the specific building in three dimensions using a second style distinct from the first style (Also please see Bellotti in figure 1 and in section 6, 1st paragraph “Fig. 9 show the results using the ASA algorithm … Buildings are thin and tall, separated by narrow pedestrian streets, namely “Carruggi” and with some different architectural styles (medieval, renaissance,and modern).”  Thus, the claimed second style may correspond to a given different section (such as the yellow section) of the city in figure 1 of Bellotti as designated as, for example, “modern” style).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render some of the buildings other than the specific building in two dimensions as taught by ArcGIS_Video with the system of Bellotti.  The motivation of claim 1 is incorporated herein.  


As per claim 8, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Bellotti teaches the claimed:
A non-transitory computer readable storage medium (Bellotti in section 6, 1st paragraph refers to realizing the first implementation of their system by using a video game with real-time rendering and Bellotti in section 6, 2nd paragraph refers to producing computer graphics with 3D interaction.  In order to achieve the results shown in Bellotti, the system of Bellotti would have to have some type of memory or non-transitory computer readable storage medium present in order to run the software instructions with a computer-based system).

As per claims 9 and 13, these claims are similar in scope to limitations recited in claims 2 and 6, respectively, and thus are rejected under the same rationale.

As per claim 15, the reasons and rationale for the rejection of claims 1 and 8 are incorporated herein.  Bellotti teaches the claimed:
A processor (Bellotti in section 6, 1st paragraph refers to realizing the first implementation of their system by using a video game with real-time rendering and Bellotti in section 6, 2nd paragraph refers to producing computer graphics with 3D interaction.  In order to achieve the results shown in Bellotti, the system of Bellotti would have to have some type of processor present in order to provide the interactive real-time graphics display).

As per claims 16 and 20, these claims are similar in scope to limitations recited in claims 2 and 6, respectively, and thus are rejected under the same rationale.



Claims 3, 10, and 17 and rejected under 35 U.S.C. 103 as being unpatentable over Bellotti in view of ArcGIS_Video in further view of Bemel-Benrud and Bennett et al. (Pub No. US 2013/0322665 A1).

As per claim 3, Bellotti does not explicitly teach the claimed features:
However, Bennett in combination with Bellotti teaches the claimed:
3. The method of claim 2, wherein the received geographic location information comprises a set of coordinates, and wherein obtaining electronic map data representing the specific building comprises: querying an electronic map data source for map features within a threshold radius of the set of coordinates; and receiving a query response comprising the electronic map data representing the specific building (Bennett teaches of querying and retrieving electronic map data using a set of search criteria where this criteria includes both the route and search radius, e.g. please see Bennett in [0751] “builds search criteria based on recognized navigation related natural language utterances and sends the criteria to search engine module 9070 of map service 9010. The search criteria includes the point of interest or other destination that the user is looking for as well as one or more of the current device location, the current route, a search radius, price, ratings, reviews, or other criteria related to the search.”  Bennett in figures 2 and 4 shows that the route includes a series of line segments.  These line segments in Bennett comprise a series of points which connect one line segment to another.  Thus, in Bennett, the navigation route (geographical location information) comprises a set of points or coordinates along the map spatially that is used when searching on the “current route” in Bennett).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query an electronic map data source for map features within a threshold radius of the set of coordinates as taught by Bennett with the system of Bellotti as modified by ArcGIS_Video and Bemel-Benrud in order to provide the user with more customized options to specifying their search.  The radius and route coordinates provides the user with a more specific set of search criteria that they may specify to the database for subsequent map data information retrieval and display.

As per claims 10 and 17, these claims are similar in scope to limitations recited in claim 3, and thus are rejected under the same rationale.


Claims 4, 7, 11, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Bellotti in view of ArcGIS_Video in further view of Bemel-Benrud and Ritter et al. (Pub No. US 2003/0151592 A1).

As per claim 4, Bellotti alone does not explicitly teach the claimed limitations.
However, Bellotti in combination with Ritter teaches the claimed:
4. The method of claim 1, further comprising:
retrieving feature information of the specific building, wherein the feature information comprises contextual information (Ritter teaches this in [0011] “The three-dimensional object can be a building, and an interior view of the building can be output. The linked data can be reproduced in the map view and can be output in association with the selected, three-dimensional object. Data relating to the three-dimensional object can be retrieved from the Internet” and Ritter in [0034] “a user can retrieve current information relating to the facilities accommodated in the building. This can be, by way of example, the current list of films at the cinema, the current menu for a restaurant, the goods and/or services sold by a shop or the occupancy of a hotel”.
In this instance, the “received current information relating to the facilities accommodated in the building” corresponds to the claimed retrieved “feature information of the specific building”.  This facility information includes contexture information such as a current list of films at the cinema, the current menu for a restaurant, the goods and/or services sold by a shop or the occupancy of a hotel);
wherein rendering the extruded building graphical element further comprises rendering the retrieved feature information in addition to the extruded building graphical element (As mentioned above for claim 1, Bellotti in section 4.1, 1st paragraph teaches of rendering the extruded building graphical element.  Ritter teaches of rendering the retrieved feature information in figure 5 where the retrieved feature information is rendered as labels 152 for features located within certain floors or portions of the three-dimensional buildings 151).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retrieve and render a feature information as taught by Ritter with the system of Bellotti as modified by ArcGIS_Video and Bemel-Benrud in order to help illustrate to the user where certain facilities are located within a given building (Ritter in [0072])..

As per claim 7, Bellotti alone does not explicitly teach the claimed limitations.
However, Bellotti in combination with Ritter teaches the claimed:
7. The method of claim 1, wherein rendering the extruded building graphical element comprises using the reference in the extrusion style layer to retrieve the extruded building graphical element
 (Bellotti in section 4.1, 1st paragraph teaches that buildings may be extruded and rendered to provide these buildings with height in three-dimensions.  Bellotti however does not show that their extruded three-dimensional building uses a reference in the extrusion layer of the electronic map.  Ritter in figure 5 teaches that it was known in the art to reference a feature identifier in a layer of the electronic map when generating a three-dimensional building with height.  For example, in figure 5 of Ritter, Ritter shows that two of these three-dimensional buildings 151 with height each have certain feature identifiers such as “pool”, “café”, “cinema”, “bar”, and “hotel”.  Further, in figure 5 of Ritter, these feature identifiers are referenced on a given floor of the building (a layer of the electronic map)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reference a feature identifier in a layer of the electronic map when generating a three-dimensional building with height as taught by Ritter with the system of Bellotti as modified by ArcGIS_Video and Bemel-Benrud in order to help illustrate to the user where certain facilities are located within a given building (Ritter in [0072]).

As per claims 11 and 14, these claims are similar in scope to limitations recited in claims 4 and 7, respectively, and thus are rejected under the same rationale.

As per claim 18, this claim is similar in scope to limitations recited in claim 4, and thus is rejected under the same rationale.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti in view of ArcGIS_Video in further view of Bemel-Benrud and Shelby et al. (Pub No. US 2018/0349413 A1). 

As per claim 5, Bellotti alone does not explicitly teach the claimed limitations.
However, Bellotti in combination with Shelby teaches the claimed:
5. The method of claim 1, wherein the extruded building graphical element is rendered in the electronic map three-dimensionally responsive to the electronic map reaching or surpassing a threshold zoom level (Please see Shelby in paragraph [0100] “The GUI 300 can show a 2D map 202 similar to the one illustrated in FIG. 2 and as the user zooms-in on map 202, the venue 204 becomes a 3D structure as discussed below in more detail … To distinguish or identify an interactive venue (e.g., a venue that the user can look inside) from other non-interactive venues, points of interest, or objects presented on map 202, as the user zooms in on map 202, the 3D structure 306 corresponding to venue 204 can be animated so that it appears to pop up off or rise from the surface of map 202 while other non-interactive venue objects remain flat (e.g., 2-dimensional). Venue 204 is also identified by its corresponding textual label 308 as described above. In some implementations, a zoom level threshold can be used to trigger the animation”), and is rendered in the electronic map two-dimensionally at a zoom level that does not reach or surpass the threshold zoom level (This is shown in the comparison between figures 2 and 3 in Shelby.  In particular, Shelby shows that the building graphical element (“Westfield San Francisco Centre” is rendered two-dimensionally in figure 2 of Shelby when the zoom level does not reach the threshold zoom level.  Later, in figure 3 of Shelby, the building graphical element (“Westfield San Francisco Centre” is rendered three-dimensionally once the zoom level has reached the threshold zoom level) .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the extruded building graphical element three-dimensionally responsive to the electronic map reaching or surpassing a threshold zoom level as taught by Shelby with the system of Bellotti as modified by ArcGIS_Video and Bemel-Benrud.  This feature may help provide the additional three-dimensional detail only in situations where the user appears to want to focus in close on a particular area or building.  Thus, it helps reduce visual clutter on wide area views of the map display when the user is looking at a large and vast geographic area.  The visual clutter is reduced by only rendering in three dimensions for situations where the user is zoomed by a mathematically defined amount such that the user is more likely to only want three-dimensional rendering for close up views of buildings (due to the field of view of the displayed map being defined spatially close to a particular building).

As per claims 12 and 19, these claims are similar in scope to limitations recited in claim 5, and thus are rejected under the same rationale.



Response to Arguments
	Applicant's arguments filed Sept 12, 2022 have been fully considered but they are not persuasive.  Applicant argues:

    PNG
    media_image3.png
    180
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    327
    641
    media_image4.png
    Greyscale

(middle of page 10 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper.  In particular, the Bemel-Benrud reference qualifies as prior art under 35 USC 102(a)(1) based upon its publication date.  In particular, the Bemel-Benrud reference was published on Feb 22, 2018 (please see the front page of US Publication No. US 2018/0052596 A1 on the top left).  
The earliest effective filing date for the present application dates to Jan 8, 2020.  Thus, Bemel-Benrud reference still qualifies as prior art due to its publication date (which precedes the earliest effective filing date for the present application).  Further, exceptions for 35 USC 102(a)(1) based upon publication date provide at most a 1-year grace period (as detailed by 35 USC 102(b)(1)).  The Bemel-Benrud reference was published more than 1 year before earliest effective filing date for the present application.
In addition, statements of common ownership under 35 USC 102(b)(2)(C) apply only 35 USC 102(a)(2) not to 35 USC 102(a)(1).  Thus, the Bemel-Benrud reference may still be applied as prior art in the 35 USC 103 rejection applied herein.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699